DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 08/25/2020, has been received, entered, and made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
         Applicant has not provided an explanation of relevance of cited document discussed below.
        Reference 2003-069796 is a general background reference covering compression of digital image. The reference is pertinent to (or related to) read resolution feature in claim 1 because read resolution is changed corresponding to a number of set of original bundles.
Allowable Subject Matter
4.        Claims 1-7 are allowed.
5.        The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the prior art searched Oda et al. US 2010/0231963 A1 discloses an image reading device (fig.3, printing apparatus 20) comprising: 5
(fig.3, scanner section 29) that reads an image of an original document (¶ 0045) (Note: scanner section 29 optically reads the each document paper sheet at the reading position S); 
     a document feeder (fig.3, automatic document feeder 28) including a document placement tray on which the original document is to be placed (fig.3, document feeding tray 28a), the document feeder feeding the original document placed on the document placement tray to the document reader (¶ 0045); 
      a weight sensor (fig.5, document weight sensor 65) that detects a weight of a stack of original documents placed on the 10document placement tray (¶ 0046 and ¶ 0054); and 
     a control device (fig.6, CPU 21) that includes a processor and functions, through the processor executing a control program, as: 
            a number-of-documents calculator that calculates, based on the weight detected by the weight sensor, a number of the original documents placed on the document placement 15tray (¶ 0053-¶ 0054 and ¶ 0079).

Referring to claim 1, the prior art searched Oikawa JP 2003069796 A discloses a controller (fig.3, CPU 61) that sets a resolution for reading the original documents to a predetermined first or second resolution based on the number of the original documents by setting the resolution to the first resolution when the number of the original documents is less than a predetermined number (¶ 0019) (Note: if the number of originals is less than predetermined number B, the reading resolution is set to R3)  or 
(¶ 0019) (Note: if the number of originals is larger than predetermined number B, the reading resolution is set to R2 lower than R3).
       However, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. In particular, Examiner did not find any reference that discloses or would have rendered obvious: “a controller that sets a resolution for reading the original documents to a predetermined first or second resolution based on the number of the original documents calculated by the number-of-documents calculator; and a special document detector that determines, based on image data on each of the 25original documents acquired by reading by the document reader, whether or not the original document satisfies a predetermined condition representing that the original document is to be read preferably at a third resolution higher than the first resolution, and detects the original document satisfying the predetermined condition as a special original 17document to be read preferably at the third resolution; and a notifier that performs first notification processing for notifying a user that the special original document has been detected by the special document detector.”

6.     It follows that claims 2-7are then inherently allowable for depending on allowable base claim 1.
.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675